DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed June 16, 2021.
In view of the Amendment, the objections to the drawings and claim 17 and the rejection of the claims under 35 USC 112, as set forth in the Office Action dated 03/04/2022, are withdrawn. However, the Amendment to claim 1 did not resolve the 112 issue with claim 8.
Claims 1, 4-5, 13, 17, and 21 are amended.
Claim 8 is cancelled.
Claims 1-7 and 9-21 are pending. 
Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered. The anticipation rejections set forth in the 03/04/2022 Office Action have been withdrawn, but are replaced with another anticipation rejection as a new reference is applied to satisfy the newly added limitation: the coils are electrically connected by at least one bridging element. US Patent Application Publication No. 2018/0280706 to Maile et al. is directed to a system for recharging a rechargeable implantable medical device including an implantable recharging bridge (e.g., title and abstract) that connects a receiver coil electrically to a transmitter coil, or a set of coils (e.g., paragraphs [0009], [0044], and [0047]-[0048] and Figs. 3-5). Thus, it was known to those skilled in the implantable medical device that an antenna for inductive wireless power transfer can comprise least one set of coils, where the coils of each set are electrically connected by at least one bridging element (e.g., paragraphs [0048]-[0049] and Figs. 4 and 5).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the coils" in line 4.  There is insufficient antecedent basis for this limitation in the claim; it is unclear if all of the coils (from multiple sets of coils) are electrically connected by at least one bridging element, or, if the coils of each set are electrically connected by at least one bridging element?
Claim 7 recites the limitation "at least one coil" in line 1.  There is insufficient antecedent basis for this limitation in the claim as the previous recitation in claim 1 is to a set of coils. Does the recitation refer to a coil of the set of coils, or, to another coil?
Claims 2-6 and 9-21 are rejected because they depend from an indefinite claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 9-10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2018/0280706 to Maile et al. (hereinafter referred to as “Maile”).
Regarding claim 1, Maile discloses an antenna for an implantable medical device (IMD), the antenna being capable of inductive wireless power transfer and near-field magnetic induction communication (e.g., paragraphs [0004], [0043], and [0055]), the antenna comprising at least one set of coils (e.g., Fig. 3, bridge 26 that facilitates energy transfer, receive coil 28 and transmit coil 30), each coil comprising several windings (e.g., Fig. 4, receive coil 44 and transmit coil 46, each have three windings) wherein the coils are electrically connected by at least one bridging element (e.g., paragraph [0048] and Fig. 4, 48a, 48b).
With respect to claim 5, Maile discloses the antenna according to claim 1, wherein the coils comprise an identical number of windings (see Fig. 4).
As to claim 6, Maile discloses the antenna according to claim 1, wherein the number of windings is chosen from the range of 1-10 windings (see Fig. 4).
With respect to claim 9, Maile discloses an implantable medical device (IMD) comprising at least one antenna according to claim 1 (e.g., IMD 12 and antenna/bridge 16).
As to claim 10, Maile discloses the implantable medical device (IMD) according to claim 9, wherein the implantable medical device (IMD) is an implantable pulse generator (IPG) (e.g., paragraph [0054]: IMD 12 may be an LCP 100 that has a pulse generator module 104).
With respect to claim 15, Maile discloses the implantable medical device (IMD) according to claim 9, wherein the antenna comprises at least one further coil (e.g., the receive coil of the IMD/LCP 100 is operational with the set of coils in the IMD of the antenna 16).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maile as applied to claim 1 above, and further in view of  US Patent Application Publication No. 2017/0361115 to Aghassian et al. (hereinafter referred to as “Aghassian”).
Maile discloses the antenna according to claim 1, but does not expressly disclose that the inductive wireless power transfer is a resonant inductive wireless power transfer. However, Aghassian teaches, in a related art: external charger for an IMD for determining position and optimizing power transmission using resonant frequency, that it was a well-known engineering expedient to drive the charging coil at a resonant frequency to optimize power transfer to the IMD (see Abstract of Aghassian). Accordingly, one of ordinary skill in the art would have recognized the benefits of the inductive wireless power transfer of Maile being a resonant inductive wireless power transfer in view of the teachings of Aghassian. Consequently, one of ordinary skill in the art would have modified the antenna of Maile to use a resonant inductive wireless power transfer in order to optimize the power transfer to the IMD as taught by Aghassian, and because the combination would have yielded predictable results.

Claims  3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Maile as applied to claim 1 above and further in view of US Patent Application Publication No. 2015/0012061 to Chen.
With respect to claim 3, Maile discloses the antenna according to claim 1 but does not expressly teach that each coil is at least partially made of wire. Maile discloses that each of the receive coil, the transmitter coil and the connector may be formed, at least in part, by one or more traces on a common substrate (e.g., paragraph [0013] of Maile). Chen teaches, in a related art: a medical device for providing a stimulation therapy (e.g., abstract of Chen) that includes a telemetry circuitry 310 that includes an antenna 510 for transmitting and receiving signals using a loop coil or wire (e.g., paragraph [0092] of Chen). Thus, one of ordinary skill in the art would have recognized that the antenna/inductive charging component in an implantable device can be a loop coil or wire in view of the teachings of Chen. Consequently, one of ordinary skill in the art would have modified the coils of Maile to beat least partially made of wire in view of Chen’s teaching that such was a common engineering expedient for an antenna in the implantable medical device art, and because the combination would have yielded predictable results.
As to claim 7, Maile discloses the antenna according to claim 1, but does not expressly disclose that the at least one coil forms a rectangular form. However, Chen teaches that it was known in the implantable medical device art to have coils of the antenna transferring energy/data to have a rectangular shape (e.g., Fig. 15C and paragraph [0122]: coils are a piece of wire having a rectangular shape).  Thus, one of ordinary skill in the art before the effective filing date of the claimed inventio would have recognized that a coil shaped in rectangular form was a well-known expedient for an implantable medical device in view of the teachings of Chen. Since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976), one of ordinary skill in the art would have modified the antenna of Maile to have a rectangular form as such a shape was a well-known engineering technique for antennas in the implantable medical art as taught by Chen, and because the combination would have yielded predictable results.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maile as applied to claim 1 above, and further in view of US Patent No. 6,115,634 to Donders et al. (hereinafter referred to as “Donders”).
With respect to claim 4, Maile discloses the antenna according to claim 1, but does not expressly disclose that the wire has a diameter of 0.05mm to 0.5mm. However, Donders, in a related art: implantable medical device, teaches that the antenna of its pulse generator is constructed of planar windings made from gold where each winding is between 1-100 microns (.001 mm to 0.1mm) wide and 1-1000 microns (.001 mm to 1.0 mm) thick (e.g., abstract of Donders). Thus, Donders teaches that the wire/windings of its coil antenna are of a width and thickness that includes the recited range. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the antenna of Maile with a wire having a diameter of 0.05 mm to 0.5 mm in view of the teachings of Donders that a wire with a thickness in the recited range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).  

Claims 9-11, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Maile.
With respect to claim 9, Chen discloses an implantable medical device (IMD) comprising at least one antenna (e.g., Figs. 4-5 and paragraph [0019]), but does not expressly disclose that its single antenna for receiving and transmitting signal data comprises at least one set of coils wherein the coils are electrically connected by at least one bridging element. However, Maile teaches, in a related art: a system for recharging a rechargeable implantable medical device including an implantable recharging bridge (e.g., title and abstract) that connects a receiver coil electrically to a transmitter coil, or a set of coils (e.g., paragraphs [0009], [0044], and [0047]-[0048] and Figs. 3-5). Thus, it was known to those skilled in the implantable medical device that an antenna for inductive wireless power transfer can comprise least one set of coils, where the coils of each set are electrically connected by at least one bridging element (e.g., paragraphs [0048]-[0049] and Figs. 4 and 5) as taught by Maile. Consequently, one of ordinary skill in the art would have modified  the implantable medical device of Chen to have at least one set of coils to transfer energy/data to the controller and electrodes of the IMD in view of the teachings of Maile that such was an engineering expedient for transferring energy to an IMD, and because the combination would have yielded predictable results.   
As to claim 10, Chen in view of Maile teaches the implantable medical device (IMD) according to claim 9, wherein the implantable medical device (IMD) is an implantable pulse generator (IPG) (e.g., paragraph [0010] of Chen: the IPG contains an antenna configured to receive telemetry signals and inductive charging signals).  
With respect to claim 11, Chen in view of Maile teaches the implantable medical device (IMD) according to claim 9, wherein the implantable medical device (IMD) has a main housing part (e.g., Fig. 15 A, 710 and paragraph [0122] of Chen) and a header part attached to the main housing part (e.g., Fig. 15A  of Chen, the unnumbered part within which the coil 700 is disposed) wherein the at least one antenna is arranged in the header part (e.g., Fig. 15A, 700 of Chen).  
As to claim 13, Chen in view of Maile teaches the implantable medical device (IMD) according to claim 9, wherein the header part is at least partially made of a polymer selected from epoxy, polyurethane, silicone, and combinations thereof (e.g., Fig. 4, epoxy header of Chen).  
With respect to claim 19, Chen in view of Maile teaches the implantable medical device (IMD) according to claim 9, wherein the header part comprises a mechanical support structure comprising at least one channel structure in which each winding of a coil is received and wound around the support structure (e.g., Fig. 15A of Chen, a support structure with a channel holds coil 700 in place).  
As to claim 20, Chen in view of Maile teaches the implantable medical device (IMD) according to claim 9, wherein the implantable medical device (IMD) comprises connector slots arranged at least partially within the at least one antenna (e.g., Figs. 15A-B of Chen, two connector slots are attached to the coil and to the implantable medical device 710).  


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Maile as applied to claim 9 above, and further in view of US Patent Application Publication No. 2013/0150915 to Kane et al. (hereinafter referred to as “Kane”).
Chen in view of Maile teaches the implantable medical device (IMD) according to claim 9, but does not expressly disclose that the header part is transparent. However, Kane, in a related art: implantable device header, teaches that its header is made from an epoxy that is substantially transparent and that having a transparent header can be useful because components can be visually inspected during the manufacture and use of the IMD (e.g., paragraph [0055] of Kane). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of having a transparent header in view of the teachings of Kane. Consequently, one of ordinary skill in the art would have modified the header of the implantable medical device of Chen in view of Maile to be transparent in order to provide for visual inspection of the header components as taught by Kane, and because the combination would have yielded predictable results.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maile as applied to claim 9 above, and further in view of Aghassian.
  As to claim 14, Maile discloses the implantable medical device (IMD) according to claim 9, but does not expressly disclose that the coils of the at least one set of coils are arranged in parallel. However, Aghassian teaches in a related art: external charger for an implantable medical device for determining position and optimizing power transmission (e.g., title of Aghassian) that it was known in the implantable medical art to position individual coils parallel to one another (e.g., Fig. 1C of Aghassian, coil 34 is parallel to coil 36).  Consequently, one of ordinary skill in the art would have modified  the implantable medical device of Maile to have the coils of at least one set of coils arranged in parallel, as such was a well-known engineering expedient in the IMD art in view of the teachings of Aghassian, and because the combination would have yielded predictable results.   
As to claim 17, Maile discloses the implantable medical device (IMD) according to claim 15, but does not expressly disclose that the at least one further coil is arranged substantially parallel to the at least one set of coils. However, Aghassian teaches that it was known in the art to have the coil of the external charger 50 to be substantially parallel with the set of coils in the IMD 10  (e.g., paragraph [0006] and Fig. 2 of Aghassian: the further coil 52 is substantially parallel to the at least one set of coils of IMD 10). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maile as applied to claim 15 above, and further in view of US Patent Application Number 2016/0144167 to Bakker et al. (hereinafter referred to as “Bakker”).
Maile discloses the implantable medical device (IMD) according to claim 15, but does not expressly disclose that the at least one further coil is arranged substantially orthogonally with regard to the at least one set of coils. However, Bakker, in a related art: disturbing magnetic resonance imaging (MRI) images using an implantable medical device, teaches that an implantable medical device should include a magnetic field detector 79 to detect the presence and/or intensity of a magnetic field where the magnetic field has three orthogonal coils (e.g., paragraph [0076] of Bakker). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of having a further coil in the implantable medical device that is arranged substantially orthogonal to at least one set of coils in view of the teachings of Bakker. Consequently, one of ordinary skill in the art would have modified the implantable medical device of Maile to have a further coil that is arranged substantially orthogonally with regard to at least one set of coils  in order to provide the IMD with an MRI magnetic field detector as taught by Bakker, and because the combination would have yielded predictable results.  
    
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Maile as applied to claim 15 above, and further in view of WO 2020/028088 to Wenzel et al. (hereinafter referred to as “Wenzel”).
Maile discloses the implantable medical device (IMD) according to claim 15, but does not expressly disclose that the at least one further coil is arranged substantially at an acute angle with regard to the at least one set of coils. However, Wenzel, in a related art: implantable medical device with wireless transmission of signals using a transmit coil 290 and a receive coil 130 (e.g., paragraphs [0063]-[0064] of Wenzel) where the central axis of the receive core and the central axis of the transmit core may be substantially parallel, or, can form an angle of not greater than 15 degrees in order to avoid signal reduction (e.g., paragraph [0113] and Figures 33-35 of Wenzel). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of having the at least one further oil arranged substantially at an acute angle in view of the teachings of Wenzel. Consequently, one of ordinary skill in the art would have modified the implantable medical device of Maile to arrange its further coil substantially at an acute angle with regard to the at least one set of coils as taught by Wenzel, and because the combination would have yielded predictable results.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Maile as applied to claim 9 above, and further in view of US Patent Application Publication No. 2005/0075693 to Toy et al. (hereinafter referred to as “Toy”).
Maile discloses the implantable medical device (IMD) according to claim 9, wherein the implantable medical device (IMD) comprises a switch interface which is configured to decide which of the coils of the at least one set of coils to use (e.g., paragraph [0023] of Maile: antenna/bridge 16 has a receive coil, a transmit  coil and a connector such that the inductive energy received by the received coil is transferred to the transmit coil and re-transmitted by the transmit coil – inherently discloses a switch interface to allow this transfer of inductive energy), but does not expressly disclose that each coil comprises its own feed-through. However, Toy, in a related art: driver circuitry switchable between energy transfer and telemetry for an implantable medical device, teaches that the external telemetry antenna/coil 218 and the primary coil 54 for power transfer are received by a switch 220 which determines what feedthrough will be used: during power transfer, H-bridge circuit is driven at 9 kilohertz and during telemetry, H-bridge circuit is driven at 175 kilohertz enabling switch 224 to access receive block 222 only for telemetry (e.g., paragraphs [0067]-[0068] and Fig. 14 of Toy). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of having a switch interface to discriminate between energy transfer signals and RF signals and have separate feed-throughs for each type of signal  in view of the teachings of Toy. Consequently, one of ordinary skill in the art would have modified the implantable medical device of Maile to have a separate feedthrough for telemetry signals and a separate feedthrough for energy transfer as taught by Toy, and because the combination would have yielded predictable results.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792